             Case 4:20-mj-00233-BD Document 5 Filed 10/27/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                     E.D. ARK. CASE NO. 4:20-MJ-233-BD-1
                         W.D. ARK CASE NO. 6:20-MJ-6002

BRANDEN LEE BREWER                                                         DEFENDANT

                                          ORDER

       On October 27, 2020, Defendant Branden Lee Brewer appeared with counsel B.

Dale West for an initial appearance on an indictment out of the United States District

Court for the Western District of Arkansas, Case No. 6:20-MJ-6002. The Government,

represented by Assistant United States Attorney Kristin Bryant, sought pre-trial

detention.

       Mr. Brewer did not challenge identity. He waived the right to an immediate bond

hearing in this Court but reserved the right to request a hearing later.

       Mr. Brewer is remanded to the custody of the United States Marshal pending a

bond hearing. Meanwhile, Mr. Brewer must be afforded a reasonable opportunity to

consult privately with defense counsel.

       IT IS SO ORDERED, this 27th day of October, 2020.


                                               ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
